61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gardner BRADLEY, Plaintiff--Appellant,v.R.D. CANTLEY, Jr., Magistrate;  Gordon B. Jenkinson;  WadeS. Kolb, Solicitor, Defendants--Appellees.
No. 94-7064.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  July 18, 1995.

Gardner Bradley, appellant pro se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting in part the recommendation of the magistrate judge discloses that this appeal is without merit.  Because the record discloses that Appellant's claims are either barred by the applicable statute of limitations or fail as a matter of law, we affirm the district court's order.  Because the district court declined to consider the statute of limitations issue, however, we modify the Court's dismissal to dismissal with prejudice since we find some claims barred by South Carolina's three-year statute of limitations.  See S.C.Code Ann. Sec. 15-3-530(5) (Law Co-op.  Supp.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED AS MODIFIED.



*
 We deny appellant's motion to place this appeal in abeyance, "Motion for setting the above entitled case on the calendar for judicial review," and motion for appointment of counsel